MCDONALD, J.,
with whom BERDON, J., joins, dissenting. I do not agree that General Statutes § 52-192a, which provides for prejudgment interest under certain circumstances, limits the plaintiff to filing and refiling but a single offer of judgment.
I do not agree that the history of the statute and its amendment dictate the result reached by the majority in this case. Before its amendment in 1982, the statute provided that a plaintiff could file multiple offers of judgment, that those offers were to be kept in the case file and that the highest rejected offer equal to or less than the amount in the final judgment was to be used to compute the time and principal in determining the amount of prejudgment interest. The current statute plainly provides that a party may file an offer of judgment to be accepted within thirty days. If not accepted within thirty days, the offer will be “considered rejected and not subject to acceptance unless refiled.” General Statutes § 52-192a (a). The statute further provides that “[a]ny such ‘offer of judgment’ . . . shall be included by the clerk in the record of the case . . . [and] [i]f the court ascertains from the record that the [judgment is] equal to or greater than the sum certain stated in [the plaintiffs] ‘offer of judgment’, the court shall add *349[prejudgment interest] . . . .” General Statutes § 52-192a (a) and (b). The legislature clearly eliminated comparison of a plaintiffs serial offers of judgment as a basis for computing the interest. By providing that there be one offer of judgment for that computation, the legislature did not forbid the plaintiff from refiling a different final and effective offer of judgment.1 It is unrealistic to read the statute to contemplate that the plaintiff would refile the same offer of judgment already rejected. The effect would be only to set a later date for the interest to begin running, to the plaintiffs disadvantage. The only sensible reading of the right to refile is that this plaintiff may file a different figure at a later date, after having reevaluated her position, with a more realistic approach to settlement. This also would further the purpose of the legislation, which is to encourage pretrial settlements and reduce the civil logjam in our courts.
“In construing a statute, common sense must be used, and courts will assume that the legislature intended to accomplish a reasonable and rational result. King v. Board of Education, 203 Conn. 324, 332-33, 524 A.2d 1131 (1987).” (Internal quotation marks omitted.) Summit Hydropower Partnership v. Commissioner of Environmental Protection, 226 Conn. 792, 808, 629 A.2d 367 (1993). With that principle in mind, I would affirm the judgment of the trial court.
Accordingly, I respectfully dissent.

 Senator Howard T. Owens, Jr., stated that “[t]he Bill would change from unlimited to one of a number of offers of judgment which a plaintiff could make”; (emphasis added) 25 S. Proc., Pt. 10, 1982 Sess., p. 3257; and when interest was computed, “that interest be a percentage of the amount awarded rather than the highest rejected offer of judgment.” Id., p. 3258. Nothing in the remarks of Senator Owens indicating an intent to end the computation of prejudgment interest based upon “the highest rejected offer of judgment” is clearly evidence that only a single offer of judgment was to be permitted.